Citation Nr: 0809151	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-00 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for 
service connection for a cervical spine disability.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971 and from April 1971 to April 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's application to reopen a claim for service 
connection for a cervical spine disability (degenerative disc 
disease, cervical spine with myelopathy, status post 
laminectomy).  In December 2004, a Decision Review Officer of 
the RO reopened the veteran's claim and then denied it on the 
merits.

The issue of entitlement to service connection for a cervical 
spine disability is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO denied 
entitlement to service connection for a cervical spine 
disability (degenerative disc disease, cervical spine with 
myelopathy, status post laminectomy).  The veteran was 
notified of that decision, but failed to perfect an appeal of 
the decision.

2.  The evidence received subsequent to the September 2001 
rating decision is new, in that it is not cumulative and was 
not previously considered by decision makers.  The evidence 
is also material because it raises a reasonable possibility 
of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision that denied service 
connection for a cervical spine disability (degenerative disc 
disease, cervical spine with myelopathy, status post 
laminectomy) is final.  38 U.S.C.A. § 7105 (West 2007); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for a cervical spine disability 
(degenerative disc disease, cervical spine with myelopathy, 
status post laminectomy).  38 U.S.C.A. §§ 5108, 7105 (West 
2007); 38 C.F.R. §§ 3.156, 20.1104 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a cervical spine disability 
(degenerative disc disease, cervical spine with myelopathy, 
status post laminectomy) was previously denied in a September 
2001 rating decision.  Although the Decision Review Officer 
readjudicated this issue on the merits in December 2004, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

In a September 2001 rating decision, the RO denied the 
veteran's claim for service connection for a cervical spine 
disability.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2007); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  Thus, the 
September 2001 decision became final because the veteran did 
not file a timely appeal.

The claim for entitlement to service connection for a 
cervical spine disability may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed his application to reopen his 
claim in June 2003.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records 
dated from January 1969 to April 1989, a hospital report from 
the VA Medical Center in Augusta, Georgia, dated in January 
2000, and an August 2000 VA joints examination.  The RO found 
that veteran had submitted evidence of a current cervical 
spine disability (degenerative disc disease, cervical spine 
with myelopathy, status post laminectomy).  However, the RO 
determined that there was no evidence that the veteran had 
been treated in service for a chronic cervical spine 
disability, nor any showing of a nexus between the veteran's 
currently diagnosed cervical spine disability and his active 
service, and the claim was denied.

The veteran applied to reopen his claim for service 
connection in June 2003.  The Board finds that the evidence 
received since the last final decision in September 2001 is 
not cumulative of other evidence of record, relates to 
unestablished facts, and raises a reasonable possibility of 
substantiating his claim.

Newly received evidence includes a report from the veteran's 
private chiropractor dated in March 2004 indicating that the 
veteran is currently diagnosed with degenerative disc disease 
and degenerative arthritis of the spine.  Specifically, the 
chiropractor opined that, based on a review of the veteran's 
X-rays and medical records, it appeared that the degenerative 
changes in the veteran's spine were suggestive of bodily 
trauma that the veteran had suffered approximately 20-30 
years ago.  Noting that the veteran had reported a history of 
several minor traumas to his back and neck during his period 
of active service, the chiropractor further opined that it 
was as likely as not that the veteran's problems with his 
back and neck were a direct result of multiple minor injuries 
that he had sustained during his period of active service.  

The Board finds that the newly received report from the 
veteran's chiropractor is new and material evidence as it 
corroborates the veteran's contention that his cervical spine 
disorder is directly related to trauma to his neck and back 
that he incurred while in service.  At the time of the 
September 2001 denial, the record did not show any evidence 
that the veteran's cervical disability was related to his 
service.  The new evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.303.  New evidence 
is sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Accordingly, the claim for service connection 
for service connection for a cervical spine disability is 
reopened.

In light of the favorable disposition, a discussion of VA's 
duties to notify and assist is not required.  No further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.


ORDER

New and material evidence for the claim of entitlement to 
service connection for a cervical spine disability has been 
submitted.  To this extent only, the appeal is granted.


REMAND

Additional development is needed prior to further disposition 
of the veteran's claim for service connection for a cervical 
spine disability.

The veteran contends that his currently diagnosed cervical 
spine disability is the result of multiple minor traumas to 
his back, neck, and shoulders incurred during his period of 
active service.  

The service medical records associated with the veteran's 
period of active service reflect that in August 1984, the 
veteran complained of a sore neck.  He was treated with anti-
inflammatory medications and a heating pad.  The service 
medical records thereafter show that the veteran continued to 
receive periodic treatment for neck, shoulder, and back pain.  
X-rays taken of the spine in August 1987 showed mild 
calcification at the C5-C6 vertebra.  However, the vertebral 
body heights and disc spaces were noted to be well-
maintained, and the impression was negative for degenerative 
joint disease.  In January 1988, the veteran underwent a bone 
scan, which was also negative for any spine abnormalities.  
At the time of his separation from service, the veteran 
complained of recurrent back pain.  However, clinical 
evaluation was negative for any spine abnormalities. 

The first post-service clinical evidence of treatment for a 
cervical spine disability is dated in January 2000.  At that 
time, the veteran underwent Magnetic Resonance Imaging (MRI), 
which showed severe stenosis of the cervical spine.  Later 
that month, he underwent a cervical laminoplasty.  The record 
thereafter shows that the veteran has continued to receive 
treatment for cervical spine disabilities (degenerative disc 
disease, cervical spine with myelopathy, status post 
laminectomy).  Significantly, the veteran was examined by a 
chiropractor in March 2004.  After examining the veteran and 
reviewing his X-rays and medical records, the chiropractor 
opined that the veteran's current cervical spine disability 
was as likely as not due to the multiple minor back and neck 
injuries that the veteran incurred during active service.  In 
rendering this opinion however, it is not clear whether that 
chiropractor reviewed the veteran's entire claims folder, 
including the personnel and medical records from his period 
of active service.  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the veteran 
underwent evaluation by a chiropractor, who opined that the 
veteran's current cervical spine disability was related to 
back and neck trauma he incurred in service.  However, as the 
chiropractor does not appear to have based his opinion upon a 
review of the veteran's entire claims folder, it remains 
unclear whether the veteran's current disability is more 
likely than not related to his active service.  Accordingly, 
the Board finds that a remand for a VA orthopedic examination 
and opinion addressing the etiology of the veteran's cervical 
spine disability is necessary in order to fully and fairly 
address the merits of his claims.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
orthopedic examination with the 
appropriate specialist.  The claims 
folder should be made available to and 
be reviewed by the VA examiner, and the 
examination report should reflect that 
the claims folder was reviewed.  The VA 
examiner should specifically review the 
veteran's service medical records 
showing complaints and treatment for 
back, neck, and shoulder pain during 
service, as well as his post-service 
medical records of treatment for a 
cervical spine disability (degenerative 
disc disease, cervical spine with 
myelopathy, status post laminectomy), 
including the March 2004 examination by 
the veteran's private chiropractor 
relating the veteran's cervical spine 
disability to back and neck trauma 
incurred in service.  The examiner 
should state whether it is as likely as 
not (50 percent probability or greater) 
that the veteran's current cervical 
spine disability is etiologically 
related to his period of active 
service.  A rationale for the opinion 
must be provided.  Additionally, if the 
VA examiner finds that the veteran's 
current cervical spine disability is 
not likely related to his active 
service, the opinion should be 
reconciled with the March 2004 
determination rendered by the veteran's 
chiropractor.  

2.  Then, readjudicate the claim for 
service connection for a cervical spine 
disability.  If the decision remains 
adverse to the veteran, issue a 
supplemental statement of the case.  
Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

